                        Case 2:20-cv-01903-SPL Document 3 Filed 09/30/20 Page 1 of 3
AO 440 (Rev. 06/12) Summons in a Civil Action


                                          UNITED STATES DISTRICT COURT
                                                                 for the

                                                    District of Arizona
                                                                    )
 Mi Familia Vota; Arizona Coalition for Change; and                 )
 Ulises Ventura
                               Plaintiff(s)                         )
                                                                    )      Civil Action No.
                                    v.                              )
                                                                    )
                                                                    )
 Katie Hobbs, in her official capacity as Arizona Secretary of      )
 State
                              Defendant(s)                          )

                                                SUMMONS IN A CIVIL ACTION
 TO:     (Defendant’s name and address)
            Katie Hobbs, in her official capacity as Arizona Secretary of State
            1700 W Washington St Fl 7
            Phoenix AZ 85007


           A lawsuit has been filed against you.
          Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
 are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
 P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
 the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff s attorney,
 whose name and address are:
 Matthew D. Brinckerhoff
 Jonathan S. Abady
 Zoe Salzman
 Nick Bourland
 EMERY CELLI BRINCKERHOFF ABADY WARD & MAAZEL LLP
 600 Fifth Avenue, 10th Floor
 New York, New York 10020
 (212) 763-5000

 Mary R. O’Grady
 Joshua D. Bendor
 OSBORN MALEDON, P.A.
 2929 North Central Avenue, Suite 2100
 Phoenix, Arizona 85012-2793
 (602) 640-9000

 John Bonifaz
 Gillian Cassell-Stiga
 Ben Clements
 Ronald Fein
 FREE SPEECH FOR PEOPLE
 1320 Centre Street, Suite 405
 Newton, Massachusetts 02459
 (617) 249-3015
                   Case 2:20-cv-01903-SPL Document 3 Filed 09/30/20 Page 2 of 3
        If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
 You also must file your answer or motion with the court.




                                                                 CLERK OF COURT


Date:
                                                                              Signature of Clerk or Deputy Clerk
                        Case 2:20-cv-01903-SPL Document 3 Filed 09/30/20 Page 3 of 3
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)
Civil Action No.

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 4(l))

          This summons for (name of individual and title, if any)

was received by me on (date)                                        .

              I personally served the summons on the individual at (place)

                                                                                         on (date)                                   ; or

              I left the summons at the individual’s residence or usual place of abode with (name)

                                                                           , a person of suitable age and discretion who resides there,

          on (date)                                                     , and mailed a copy to the individual’s last known address; or

              I served the summons on (name of individual)                                                                       , who is

          designated by law to accept service of process on behalf of (name of organization)

                                                                                   on (date)                                       ; or

              I returned the summons unexecuted because                                                                              ; or

              Other (specify):



          My fees are $                        for travel and $               for services, for a total of $                 .

          I declare under penalty of perjury that this information is true.


Date:
                                                                                           Server’s signature



                                                                                         Printed name and title




                                                                                           Server’s address

Additional information regarding attempted service, etc:
